Citation Nr: 1016942	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-31 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for post traumatic 
changes of the left humeral head, with left shoulder 
impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Brother




ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran was a member of the New Jersey Army National 
Guard (NJARNG), with a period of active duty service from 
July 1975 to May 1976.  He was discharged from the NJARNG in 
January 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  

In December 2007, the Board remanded these claims for 
scheduling of a hearing before a Veterans Law Judge.  The 
hearing was conducted in June 2008, at the RO.  A transcript 
of the hearing is associated with the claims file.

The Board again remanded the issues for further evidentiary 
development.  The claims have now been returned to the Board 
for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, further remand is required for compliance with 
VA's duty to assist the Veteran in substantiating his claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board regrets 
the additional delay, but the development is required to 
provide a full and complete record for adjudication.

At the June 2008 hearing, the Veteran indicated that he was 
receiving ongoing psychiatric care at the East Orange, New 
Jersey, VA medical center (VAMC).  Further, he stated that he 
had been receiving general treatment, including for his left 
shoulder, at the VA facility since 1977.  The claims file 
contains only VA outpatient records from October 2003 to 
January 2004; the January 2004 progress note indicates the 
Veteran was being referred for psychiatric evaluation and 
treatment.  On remand, VA must take appropriate action to 
obtain all outstanding VA treatment records.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Moreover, additional development is required with respect to 
service medical records.  The RO has taken all directed 
action, and has made sufficient requests of the NJARNG and 
the National Personnel Records Center (NPRC) with respect to 
the Veteran's individual records.  The RO has not, however, 
properly informed the Veteran of the unavailability of some 
of his records, requested that he provide any in his 
possession, and identified potential alternative sources of 
records.  38 U.S.C.A. § 5103A(b)(2);38 C.F.R. § 3.159(e)(1).  
On remand, this must be accomplished.  

The RO has not exhausted all avenues for obtaining relevant 
records not maintained as part of the Veteran's individual 
records.  At the June 2008 hearing, the Veteran and his 
brother testified that a left shoulder injury and surgery 
occurred within the first few months of the initial period of 
active duty training, beginning in July 1975 at Ft. Polk, 
Louisiana.  On remand, VA should request, through NPRC, any 
clinical (inpatient) records maintained by the base hospital 
as part of the facility's records, as opposed to the 
individual Veteran's.  Unfortunately, psychiatric records are 
not so maintained, and there is no further development which 
can be undertaken with respect to that claim.

At the June 2008 hearing, the undersigned indicated that the 
Veteran's lay testimony, in conjunction with that of his 
brother, was competent and sufficient to establish the 
occurrence of the alleged injuries and incidents in service.  
Subsequent development, however, regarding the circumstances 
of the Veteran's service has raised some questions regarding 
his credibility.  The Board makes no determination at this 
time in response to those questions, and instead seeks to 
supplement the development to more fully corroborate the 
Veteran's allegations.

Accordingly, the case is REMANDED for the following action:

1.  Submit a PIES request for clinical 
records of the Veteran's orthopedic 
treatment at the Ft. Polk medical center 
from July 1975 to September 1975.

2.  Obtain all available VA treatment 
records from the VA medical center at East 
Orange, New Jersey, as well as all 
associated clinics, and any other VA 
facility identified in the record or by 
the Veteran, from 1977 to the present.

3.  After completing the above 
development, contact the Veteran and 
inform him of all efforts to obtain 
service treatment records, and the result 
of such efforts.  Ask that he submit 
copies of any records in his possession, 
or alternative records which may be 
substituted for service treatment records.

4.  Review the claims file to ensure that 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated, to include any 
necessary VA examinations.  Then, 
readjudicate the claims on appeal.  If any 
of the benefits sought remain denied, 
issue an SSOC and provide the appellant 
and his representative an appropriate 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


